Citation Nr: 0400786	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
acne vulgaris, currently evaluated as thirty (30) percent 
disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1971 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, which denied a claim of entitlement to an 
evaluation higher than 30 percent for service-connected acne 
vulgaris.   


REMAND

In September 2001, the veteran filed an application for an 
increased evaluation for his service-connected acne vulgaris.  
In May 2002, following a review of evidence of record to 
date, which included the report of a VA medical examination 
in April 2002, the RO issued a rating decision that increased 
the veteran's disability evaluation from 10 percent to 30 
percent.  This appeal ensued.      
 
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  Among numerous changes made to 38 C.F.R. § 4.118 
under the rating criteria effective on August 30, 2002 were 
diagnostic codes specific to acne (Diagnostic Code 7828), 
disfigurement of the head, face or neck (Diagnostic Code 
7800), disfigurement of areas other than the head, face, or 
neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2003).  

The RO's May 2002 rating decision was issued before the 
revised diagnostic criteria for skin disorders became 
effective.  Thus, the decision that is the subject of this 
appeal did not contemplate the revised criteria.  

In addition, the record indicates that the veteran did not 
receive full notification of the revised 38 C.F.R. § 4.118.  
Indeed, the only evidence in the record of notification in 
this regard is the Statement of the Case (SOC) issued in 
January 2003, which cited both old and new Diagnostic Code 
7806 (dermatitis or eczema).  No other diagnostic criteria 
potentially relevant to this claim, e.g., Diagnostic Codes 
7800 (disfigurement of the head, face or neck) or 7828 
(acne), were cited and analyzed in the SOC.  Importantly, the 
Board notes that, while a 30 percent evaluation is the 
highest permissible under Diagnostic Code 7828, Diagnostic 
Code 7800 could, if evidence warrants, permit significantly 
higher disability evaluations of 50 or 80 percent.  The 
veteran should be notified of these potentially applicable 
provisions so as to have an opportunity to further 
substantiate his claim if he so desires.


In light of the foregoing, this claim is REMANDED to the RO 
for the following:

1.  The RO shall notify the veteran of 
the laws and regulations relevant to a 
determination of whether an increased 
evaluation is warranted for service-
connected acne vulgaris, including the 
content of Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7828.  

2.  The veteran should be given an 
appropriate amount of time within which 
to substantiate his claim with additional 
information and/or evidence in response 
to the notification above, if he so 
chooses.    

3.  After completion of the above 
directives and following any additional 
development deemed appropriate, the claim 
should be re-adjudicated.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
Supplemental Statement of the Case (SSOC) 
and be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

4.  In completing the directives set forth in 
this remand order, the RO must ensure that 
all obligations arising from the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
legal precedent interpreting VCAA, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that due process has been afforded to the veteran and to 
further develop the evidentiary record.  No inferences as to 
the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




